IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICKY TEJADA,                            : No. 614 MAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
JON D. FISHER, SUPERINTENDENT,           :
LISA HOLLIBAUGH, GRIEVANCE               :
COORDINATOR, LIEUTENANT PECK,            :
SERGEANT WORKINGER AND                   :
OFFICER BARCELONA                        :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.